Citation Nr: 0528225	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran claims entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

The veteran's service records reflect that his military 
occupational specialty was as wireman, he served in the 
Republic of Vietnam from March 1967 to March 1968, and that 
he received a Good Conduct Medal, National Defense Medal, 
Republic of Vietnam Campaign Medal, and a Vietnam Service 
Medical with 2 Bronze Service Stars.  This regard, it is 
noted that none of these military awards or decorations 
specifically demonstrate combat duty.  However, the veteran 
claims that he volunteered for gunner duty in an effort to 
advance in rank.  

The veteran has been diagnosed with PTSD which he attributes 
to stressful events which occurred during his active duty in 
the military.  He has claimed a number of stressful events 
such as frequent exposure to mortar, sniper, and machine gun 
fire, service in the Mekong Delta region of Vietnam, seeing a 
dead and mutilated GI, B52 bomber strikes, the explosion of 
projection artillery tubes and the resulting smell of burning 
flesh from the soldiers operating these weapons, being in 
striking proximity to a cobra snake, serving as a radio man 
for two and one half months with an "Arvin" division of the 
Marines, and witnessing the "accidental" fall of two 
prisoners from a helicopter because they did not talk.  The 
veteran reported that his unit, C Battery 2nd Battalion 35th 
Artillery, was attached to the 173rd Airborne division.  
Although some of these claimed stressors have not been 
described with sufficient detail to allow for verification, 
the Board believes that certain claimed events might very 
well be documented in official records pertaining to the 
veteran's unit.  

The Board believes that the RO should forward to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) comprehensive and detailed information regarding 
the stressful events claimed to have been experienced by the 
veteran during service from August 1966 to August 1968.

The January 2004 report of VA examination reflects that the 
veteran reported receiving mental health treatment at several 
clinics in Ohio in the early 1980's.  Copies of such 
treatment records have not been obtained and are not 
available for review.  Accordingly, appropriate action should 
be undertaken to obtain such records.

Accordingly, the issue of entitlement to service connection 
for PTSD is REMANDED for the following actions:

1.  The veteran should be afforded an 
additional opportunity to provide 
detailed information regarding the 
claimed in-service stressors, such as 
specific dates of the incidents (within a 
60 day period), locations, unit numbers, 
and the names of others involved.  

2.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, the 
veteran's DD Form 214 and his service 
personnel records, along with any other 
supporting documents, should be submitted 
to the USASCRUR for verification.  
USASCRUR should be asked to verify the 
stressors and to furnish any official 
history or logs pertaining to any unit 
with which the veteran served as well as 
any unit to which his unit was attached 
during the time period of his alleged 
stressors.  Any additional development 
recommended by that office should be 
accomplished by the RO.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service.  

4.  If, after the foregoing development 
has been accomplished, the veteran's 
reported stressor(s) is/are verified, he 
should be scheduled for a VA psychiatric 
examination.  Prior to conducting the 
examination, the examiner should be 
provided with a copy of this remand and 
the veteran's claims folder.  The 
examination report should reflect a 
review the veteran's medical history as 
well as the RO's memorandum detailing 
which stressors have been verified for 
purposes of this claim.  All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.  The 
examiner must express an opinion as to 
whether the veteran meets the criteria 
for PTSD contained in DSM-IV and, if he 
meets such criteria, whether it is 
related to a verified in-service 
stressor.  The psychiatrist must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter the RO should review the 
claims file and determine if service 
connection for PTSD is warranted.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  After the veteran is afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


